Citation Nr: 1107355	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-22 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
herniated disc L-5, S-1 level, hemilaminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified before a Decision Review Officer (DRO) in 
September 2007.  He requested a hearing before the Board, but 
later withdrew this request.  See April 2008 statement.


FINDINGS OF FACT

During the applicable period, the Veteran's herniated disc L-5, 
S-1 level, hemilaminectomy has manifested by flexion limited to 
50 degrees, but no less, and has never manifested by ankylosis or 
resulted in incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no greater, for 
herniated disc L-5, S-1 level, hemilaminectomy have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in November 2005 and March 2006.

VA has obtained the Veteran's service treatment records, 
available VA records, assisted the Veteran in obtaining evidence, 
afforded the Veteran physical examinations, obtained medical 
opinions as to the severity of his disability, and afforded the 
Veteran the opportunity to give testimony before a DRO.  All 
known and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise. 

In this regard, the Board notes that the Veteran requested that 
the RO obtain VA medical records from the Cheyenne, Wyoming VA 
Medical Center (VAMC) dated in 1970 furtherance of substantiating 
his claim.  A review of the record discloses that the Cheyenne 
VAMC responded to the RO's request indicating that they had no 
such records in their possession.  See  VA Form 10-7131 dated in 
November 2006.  VA is under a duty to seek these records, unless 
the records sought do not exist, e.g. in cases where a Federal 
department or agency advises that the custodian does not have 
them.  See 38 C.F.R. § 3.159(c)(2).  Accordingly, as the Cheyenne 
VAMC has no such records, no further efforts to obtain them are 
necessary.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examinations obtained in this case are adequate.  They are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Accordingly, VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue addressed in 
this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14.  Notwithstanding the above, VA is required to 
provide separate evaluations for separate manifestations of the 
same disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994). Where entitlement 
to compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of the 
entire time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, "staged ratings" are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 9 
Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Intervertebral disc syndrome (preoperatively or postoperatively) 
will be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  According to the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes:  A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  A 20% rating requires 
evidence of incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months.  A 
40% rating requires evidence of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.  A 60% rating requires evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1):  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment will be evaluated on 
the basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under Diagnostic Code 5242 degenerative arthritis of the spine 
(see also, Diagnostic Code 5003), is evaluated under the 
following general rating formula for diseases and injuries of the 
spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of t he cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent of more of height.

A 20% rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30% evaluation is assigned for forward flexion of the cervical 
spine to 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.

A 40% rating requires evidence of unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100% rating 
requires evidence of unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion is zero to 45 degrees, and left and right lateral 
rotation is zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion is zero to 30 degrees, 
and left and right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined and not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  For the purpose of rating disability from 
arthritis, the cervical vertebrae, dorsal vertebrae, and lumbar 
vertebrae are considered groups of minor joints, ratable on 
parity with major joints. 38 C.F.R. § 4.45(f).  The lumbosacral 
articulation and both sacroiliac joints are considered to be a 
group of minor joints, ratable on disturbance of lumbar spine 
functions.  Id.

Facts

The Veteran filed his claim for an increased evaluation in 
October 2005.  He noted that his low back condition had caused 
him increased pain and that he had been diagnosed as having 
degenerative arthritis.  He was provided a VA examination of the 
spine in October 2006.  

At the time of the October 2006 examination the examiner noted 
that the Veteran's condition had been stable since its onset and 
that treatment of pain with Motrin did not seem to help.  Also 
noted was a history of surgery to repair an L5-S1 herniated disc 
in 1970.  Review of systems disclosed no history of urinary 
incontinence, urgency, retention requiring catheterization or 
frequency.  He had no history of nocturia, fecal incontinence, 
obstipation, numbness, parasthesias, leg or foot weakness, falls, 
unsteadiness, visual dysfunction or dizziness.  He denied 
fatigue, decreased motion, weakness and spasms, but did 
acknowledge stiffness and pain.  A history of severe flare-ups 
occurring 3 to 4 times per year with a duration of 7 to 10 days 
per flare-up was noted.  These flare-ups were precipitated by 
motion and activity and relieved with rest.  The Veteran related 
that during these flare-ups he had to stay home for 2 days then 
gradually get back to work.  He was able to walk 1 to 2 miles.  

Physical examination of the spine showed no spasm, atrophy or 
guarding.  The Veteran's posture was noted as stooped, but his 
head position was normal.  The spine was symmetrical in 
appearance and exhibited no abnormal spinal curvature, but for 
lumbar flattening.  The Veteran walked with an antalgic gait.  
Motor examination was 5/5 in all relevant areas.  Muscle tone was 
normal and without atrophy.  Sensory examination was normal, as 
were reflexes, but for 3+ knee jerks bilaterally.  There was no 
ankylosis in any spinal segment.  Active and passive flexion were 
from zero to 90 degrees, with pain beginning and ending at 90 
degrees.  Extension was from zero to 30 degrees.  Bilateral 
rotation was to 30 degrees, as was bilateral lateral flexion.  
Pain in the right sacroiliac joint area was noted at the limits 
of flexion, extension and right rotation, as was some pain in the 
right sacroiliac joint area, unchanged with repetitive use.  
Resisted isometric movement was normal.  Overall, there was no 
additional loss of motion on repetitive use.  

In December 2006 the Veteran submitted a statement detailing his 
reasons for disagreeing with the continued 10 percent evaluation.  
He related that during his "flares" it felt like someone had 
plunged a knife into his back and that he would lose "all 
control of [his] legs," which would usually cause him to fall.  
He stated that his flare-ups resulted in him being "usually out 
of commission for 2 to 3 days with total recovery taking about a 
week to 10 days."  He described that he had moderate to severe 
pain during "this recovery process" and that he was unable to 
do many of the things he would normally do around the house and 
at work during these spells.  He also described having difficulty 
with dressing, particularly putting on his underwear and pants.  
He also reported difficulty with bending over and that he had 
constant pain in his back, described as very minor, unless he 
took a pain reliever such as Tylenol 3 with codeine.  He thought 
his symptoms warranted a higher evaluation.

In April 2007, the Veteran was once again afforded a VA 
examination.  At this time he related that he felt that his low 
back disability had gotten progressively worse and reported daily 
aching pain with associated stiffness.  He rated the pain at a 
level of 1/10.  He also reported increased frequency of flare-
ups, particularly every 2 months lasting 2 to 3 days.  He 
described pain at a level of 8/10 with a "pins and needles 
sensation" across his back.  He had no walking limitations, but 
had difficulty with pain after standing on his feet "all day."  
He was then working full-time, but estimated that he had missed 3 
to 4 days of work due to his condition.  He related working with 
pain and having decreased mobility due to stiffness.  He required 
a riding lawnmower to care for his lawn, as well as a snow blower 
for snow removal.  He stated that when travelling he had to stop 
every 1 to 1 1/2 hours for position changes.  He was able to 
exercise, but unable to engage in any sporting activities.  He 
was able to perform the activities of daily living, but had to 
modify the way he dressed to avoid increasing his back pain.  

A review of systems revealed no urinary incontinence, urgency, 
frequency or nocturia; however, a history of urinary retention 
requiring catheterization was noted as was erectile dysfunction, 
both secondary to a prostate condition.  He had no fecal 
incontinence, obstipation, numbness, leg or foot weakness, falls, 
unsteadiness, visual dysfunction or dizziness.  He did, however, 
report parasthesias.  Also noted was reported decreased motion, 
stiffness, spasm and pain, but no fatigue or weakness.  

A history of flare-ups, described as severe, was also documented.  
The Veteran reported a frequency of flare-ups occurring every 2 
months lasting 2 to 3 days, precipitated by exertion or heavy 
lifting.  These flare-ups were alleviated by rest, stretching and 
pain medications.  The Veteran related having decreased range of 
motion with decreased mobility until the flare-ups resolved.  He 
did not have intervertebral disc syndrome and had no limitation 
on walking.  

Objective examination showed no spasm, atrophy, guarding, 
tenderness or weakness, although pain on motion was noted.  The 
Veteran's posture was normal, as was his head position and gait.  
The spine was symmetrical in appearance.  There were no abnormal 
spinal curvatures.  Motor, sensory and reflex examinations were 
normal.  Lasegues' sign was negative.  

Flexion was from zero to 70 degrees on active and passive motion, 
with pain beginning at 50 degrees.  Extension was from zero to 15 
degrees on active and passive motion, with pain beginning at 5 
degrees.  With respect to flexion and extension, resisted 
isometric movement was normal and there was pain with repetitive 
use, but no additional loss of motion.  Bilateral lateral flexion 
was from zero to 30 degrees, both actively and passively and 
there was no pain on motion or repetitive use.  There was no 
additional loss of motion on repetitive lateral flexion.  Right 
lateral rotation was from zero to 20 degrees on active and 
passive motion, with pain beginning at 10 degrees and resisted 
isometric movement was normal.  There was no additional loss of 
right lateral rotation following repetitive use.  Left lateral 
rotation was from zero to 25 degrees on active and passive 
motion, with pain beginning at 20 degrees and resisted isometric 
movement was normal.  There was no additional loss of left 
lateral rotation on repetitive use.  The examiner assessed multi-
level degenerative disc disease of the lumbar spine.  

As noted above, the Veteran was then employed full-time.  He 
reported having missed less than 1 week of work over the past 
year due to his low back disability.  The examiner noted 
significant effects on the Veteran's usual occupation, 
particularly decreased mobility, problems with lifting and 
carrying, as well as pain.  Also noted were moderate effects on 
chores and mild effects on exercises.  The Veteran was prevented 
from participating in sports.  The condition had no effects on 
the Veteran's ability to engage in recreation, travel, feed, 
bathe, dress, toilet or groom.  

In September 2007 the Veteran testified before a DRO regarding 
the severity of his low back disability.  At this time he related 
having constant pain in his low back that he "ingnore[d] most of 
the time."  He reported no relief from this pain with Ibuprofen 
600 mg or Tylenol 3 with codeine.  He rated his constant pain at 
a level of 1/2/10 and described it as "real low."  He reported 
difficulty with dressing, particularly with putting on underwear 
and pants caused by inability to stand on one leg.  He related 
having little difficulty with bending forward, but that bending 
backwards, and sideways bothered him.  He testified to having 
difficulty mowing the lawn, shoveling snow and doing anything 
strenuous.  He expressed that his condition prevented him from 
getting on the floor to play with his granddaughters.  He denied 
any muscle spasms, but related that during flare-ups he would 
"go down in a heap."  He related having such episodes 
"probably upwards [of] five to six, seven times a year."  He 
expressed frustration with the rating criteria in that they did 
not adequately account for interference with his quality of life.  

Analysis

In opening, the Board notes that the criteria pertaining to 
evaluation of intervertebral disc syndrome (IVDS) based on 
incapacitating episodes are inapplicable.  First, the Veteran has 
not been diagnosed as having IVDS.  See VA examination reports.  
Secondly, a review of the record discloses that the Veteran has 
never been prescribed bed rest by a physician.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1).  Accordingly, the 
criteria pertaining to IVDS are inapplicable in the present case. 

Nevertheless, in affording the Veteran the benefit of the doubt, 
the Board finds that a 20 percent evaluation is proper.  In this 
regard, it is noted that VA examination in April 2007 revealed 
flexion limited to 70 degrees, with pain beginning at 50 degrees.  
In light of the pain that the Veteran experienced at this end 
range, the Board finds that this approximates the criteria for 
providing for a 20 percent evaluation for forward flexion greater 
than 30 degrees, but not greater than 60 degrees.  See DeLuca, 
supra.  The Board notes in this regard that upon VA examination 
in October 2006, some 6 months prior to the April 2007 
examination, that flexion was to 90 degrees with consideration of 
pain, etc.  Nevertheless, given the short period of time between 
these two examinations, and the consistency of the Veteran's 
complaints as to the severity his back disability, the Board 
finds that a 50 percent rating is appropriate throughout the 
period under consideration in this appeal.  See Hart, supra.  
Accordingly, an evaluation of 20 percent is warranted.  

However, an evaluation in excess of 20 percent is not warranted.  
In this regard, the Board notes that with respect to the criteria 
relating to the lumbar spine, at no time has the evidence shown 
limitation of flexion to 30 degrees or less or ankylosis.  
Indeed, the Veteran has always retained a good degree of range of 
motion in his low back.  Accordingly, an evaluation in excess of 
20 percent is not proper because at no pertinent time has the 
evidence shown the necessary findings to substantiate it.  Hart, 
supra.  

The Board has considered affording the Veteran separate 
evaluations for any associated objective neurologic 
abnormalities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5242, Note (1).  In this regard, the Board notes the Veteran's 
complaints of parasthesias, as well as his diagnoses of erectile 
dysfunction and urinary retention.  With respect to parasthesias, 
objective examination has never shown them.  Indeed, neurologic 
examination was normal upon the above-outlined VA examinations.  
In regards to erectile dysfunction and urinary retention, these 
disorders have clearly been attributed to a prostate condition, 
which is not service-connected or the subject of this appeal.  
Accordingly, separate evaluations are not warranted because the 
Veteran has no neurologic abnormalities associated with his 
service-connected low back disability.  

The Board acknowledges the Veteran's and his representative's 
assertion that the VA examinations did not adequately take into 
consideration the DeLuca criteria.  See January 2011 Written 
Brief Presentation.  However, a review of the examination reports 
clearly demonstrates that the examiners considered pain, 
weakness, fatigability, incoordination, etc. in rendering their 
opinions.  As noted, the Board has specifically taken into 
account the additional limitation of motion resulting from pain 
in awarding the 20 percent rating hearing.  Along these lines, 
the Board recognizes that upon VA examination in April 2007 the 
Veteran reported additional limitation of motion during flare-
ups, which he did not quantify.  Nevertheless, the Veteran's 
flare-ups have been consistently described as being relatively 
infrequent and fairly short in duration.  He has related having 
them, on average, 6 times per year, for 2 to 10 days in duration, 
with the most limitation occurring a couple of days after the 
onset of a flare-up.  Therefore, even if the additional 
limitation of motion during such flare-ups were extreme, based on 
the frequency and duration of such episodes, the Board finds that 
the overall impairment resulting from his back disability would 
still more closely approximate no more than a 20 percent rating.  
Moreover, at no time has the Veteran's low back disability 
confined him to bed, to include by instruction of a physician.  
Accordingly, the DeLuca provisions have been properly considered 
and the Veteran's disability is properly evaluated as 20 percent 
disabling in light of these factors. 

Extraschedular Consideration

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation is inadequate.  The Board 
believes that a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability with 
the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  The criteria specifically provide for evaluation 
of this disability based upon limitation of motion in light of 
occupational impairment.  Accordingly, the criteria reasonably 
describe the severity of the Veteran's service-connected 
disability. 

In short, there is nothing in the record to indicate that the 
service-connected herniated disc L-5, S-1 level, hemilaminectomy 
presents an unusual disability picture so as to warrant 
consideration of an extraschedular evaluation.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.





ORDER

Entitlement to an evaluation of 20 percent, but no greater, for 
herniated disc L-5, S-1 level, hemilaminectomy is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


